Citation Nr: 1609477	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  14-24 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with depressive mood and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Andrew Rutz, Attorney


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1988 to March 1994 with service in Southwest Asia from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran's claim of service connection for PTSD has been recharacterized to include all psychiatric disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that in September 2015, the Veteran's representative submitted a notice withdrawing as power of attorney on behalf of the Veteran.  However, after the agency of original jurisdiction has certified an appeal to the Board, a representative may not withdraw services as a representative in the appeal unless good cause is shown on motion.  See 38 C.F.R. § 20.608.  As no motion has been submitted showing good cause, the representative's request to withdraw is denied.

The Veteran previously submitted a claim of entitlement to service connection for PTSD, which was denied by a June 2008 rating decision because it was determined that the condition did not incur in service.  In connection with his claim to reopen, he submitted a VA medical record showing a diagnosis of PTSD relating to his reported in-service stressors.  Thus, the Board finds that new and material evidence has been received sufficient to reopen his previously denied claim.  38 C.F.R. § 3.156(a).


FINDING OF FACT

The Veteran's PTSD and adjustment disorder with depressive mood had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, diagnosed as adjustment disorder with depressive mood, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board finds that the elements necessary to establish entitlement to service connection for an acquired psychiatric disorder, diagnosed PTSD and adjustment disorder with depressive mood, have been met.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  During the appeal period, the Veteran was diagnosed with adjustment disorder with depressive mood by the May 2012 VA examiner.  He was also diagnosed with PTSD by a VA mental health provider in March 2010.  His service personnel records confirm that he was stationed in Southwest Asia during the Persian Gulf War.  The Veteran competently and credibly reported that he witnessed a SCUD missile hit about four miles down the road from where he was stationed, and that as a result of this event he experienced fear, helplessness and horror.  See Layno v. Brown, 6 Vet. App. 465 (1994).  This reported stressor is related to his fear of hostile military or terrorist activity.  38 C.F.R. § 3.303(f)(3).  The Board finds that his reported stressor is consistent with the places, types and circumstances of his service in the Persian Gulf.  Finally, the March 2010 VA mental health provider related the Veteran's PTSD diagnosis to his reported stressor and the May 2012 VA examiner found that the Veteran's psychiatric symptoms were related to his fear of hostile or military activity while stationed in Saudi Arabia.  Thus, all elements necessary to establish service connection have been met.  



ORDER

Service connection for an acquired psychiatric disorder, diagnosed PTSD and adjustment disorder with depressive mood, is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


